DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              BANK OF THE WEST, a California corporation,
                            Appellant,

                                     v.

      TONI J. AROS and ARTHUR E. AROS, jointly and severally,
                           Appellees.

                              No. 4D19-3826

                               [July 2, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No.
312018CA000349.

  Stacey S. Fisher of Spechman & Fisher, P.A., Miami, for appellant.

   Alexandra Noelle Sanchez and J. Gary Rooney of Rooney & Rooney,
Vero Beach, for appellees.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.